Citation Nr: 0617743	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-20 123A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bi-polar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel







REMAND

The veteran served on active duty from February 1978 to June 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's service medical records are negative for any 
diagnosis of bi-polar disorder or any other psychiatric 
disability.  This case was previously remanded by the Board 
for an examination to determine the diagnosis and etiology of 
the veteran's psychiatric disability, if any.  The examiner 
was specifically requested to review and consider the 
veteran's VA treatment records from the VA Medical Center 
(VAMC) in Miami, Florida, dated in 1979 when offering any 
opinion.  While it appears that the examiner conducted an 
extensive examination of the veteran, reviewed the records as 
requested and advanced an opinion that the bi-polar disorder 
was not service connected, his opinion was not really 
responsive to the questions that need to be answered in order 
to make the legal determination as to service connection for 
the claimed disability.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should provide the claims 
folder to the VA examiner who conducted 
the examination in August 2005 and 
request opinions relative to the 
following questions:  (a)  Does the 
evidence clearly and unmistakably show 
the existence of a bi-polar disorder 
prior to service, and, if so, does it 
clearly and unmistakably show it was not 
aggravated during service;  (b) If it 
cannot be clearly and unmistakable shown 
that the bi-polar disorder existed prior 
to service and was not aggravated 
therein, is it at least as likely as not 
(50 percent probability or more) that  
the bi-polar disorder was manifested 
during service and, if so, point to the 
specific symptoms to support that opinion 
and (c) if not manifested during service, 
is it at least as likely as not (50 
percent probability or more) that a bi-
polar disorder was manifested during 
treatment in October and November 1979 at 
the VAMC in Miami when an inadequate 
personality and drug and alcohol abuse 
were diagnosed.  The examiner should 
completely review the treatment records 
on file and provide a complete rationale 
for any opinion provided.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






